Citation Nr: 0829816	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had service in the Philippine Guerillas from 
December 1941 to July 1942 and from February 1945 to November 
1945, to include time as a prisoner of war (POW).  He died in 
April 1989, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  The rating decision of September 1989, regarding service 
connection for the cause of the veteran's death, is final.

2.  Evidence received since the final decision of record does 
not relate specifically to an unestablished fact necessary to 
substantiate the claim; the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While not required, VA in 
this case asked the claimant to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159.  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  Furthermore, in 
cases to reopen a previously denied claim which is final, VA 
must inform the appellant of the specific information needed 
to reopen such a claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).   

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  The appellant was notified of the information and 
evidence needed to substantiate and complete her claim, and 
was told what was necessary to reopen a previously denied 
claim.  See Kent, supra.  The appellant was specifically 
informed as to what evidence she was to provide and to what 
evidence VA would attempt to obtain on her behalf.  She was 
also notified of the need to give VA any evidence pertaining 
to her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

With respect to the Dingess requirements, the appellant was 
not notified of the evidence necessary to establish the 
disability rating and effective date of award should her 
claim be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that this deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against reopening a previously denied claim.  
That is, the defect did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the appellant has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
appellant.  The service medical records are included in the 
file, and the identified private institution which allegedly 
provided post-service care returned a letter stating that no 
records were present for the deceased veteran.  There is no 
further duty to obtain an opinion absent the receipt of new 
and material evidence.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii). 
   
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as a malignant tumor (cancer) become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2007).

For service connection for a particular disability to be 
granted the evidence must establish that the veteran had such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b), (c).

Analysis

The veteran in this case died in April 1989 as a result of 
metastatic cancer of the bone, and he was not in receipt of 
service connection for any disability during his lifetime.  
The appellant in the matter is his surviving spouse, who 
initially filed a claim for death benefits shortly after the 
veteran's death.  In September 1989, an RO decision was 
issued which denied service connection for the cause of death 
as the evidence did not show that there was a causal link 
between the veteran's fatal metastatic bone cancer, which was 
not diagnosed until many years post-service and any incident 
of service.  This decision was not appealed, and it was final 
a year after notification.  The appellant has since come 
forward again, alleging that new and material evidence exists 
so as to reopen her claim for entitlement to service 
connection for the veteran's death, the issue to which the 
Board now turns its attention.  

The appellant was informed as to her need to submit new and 
material evidence.  In response to this notice, the appellant 
stated that her husband had been treated by both VA and 
private medical facilities in 1980 and 1988 for bone 
malignancy.  She identified the dates of treatment, and VA 
requested copies from the private provider.  A response was 
received from the private hospital in May 2006 that they did 
not have any records for the veteran in their possession.  
Regarding the VA records, the Board notes that the identified 
treatment in March 1988 was pursuant to an outpatient VA 
examination, the records of which were part of the file at 
the time of the September 1989 decision.  In any event, the 
dates in question are still well over 30 years after service 
and the record continues to be devoid of any competent 
evidence of a nexus between the veteran's fatal bone cancer 
and service.  The appellant's contentions regarding the 
development of her husband's metastatic cancer are neither 
new nor material, in that the essentially duplicate previous 
contentions made with the filing of the initial claim.  As 
for the statements of the appellant associating the veteran's 
cancer to service, a lay person is not competent to offer an 
opinion that requires medical expertise, and consequently the 
statements do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  There is nothing of record which serves to establish 
a previously unestablished fact, and the mere repetition of 
past allegations does not raise a reasonable possibility of 
substantiating a claim for entitlement to service connection 
for the cause of the veteran's death.  See 38 C.F.R. § 3.156.  
As such, the petition to reopen is denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's  claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

New and material evidence having not been received, the 
application to reopen a claim for entitlement to service 
connection for the cause of the veteran's death is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


